Exhibit 10.21 Non-employee Director Compensation Annual Retainer: ·$125,000 ($220,000 for the chairman of the board), paid in the form of deferred stock units; and ·$80,000 ($140,000 for the chairman of the board), paid in cash, deferred or paid in the form of deferred stock units, at the option of the director Attendance fees — Board meetings: $2,000 in cash, per meeting, beginning with the 8th meeting of the fiscal year Attendance fees — Committee meetings: $1,500 in cash, per meeting, beginning with the 8th meeting of the fiscal year Chairperson fees: ·$15,000 in cash, for audit committee ·$10,000 in cash, for compensation committee and nominating/corporate governance committee
